Title: To George Washington from Guy Carleton, 23 November 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York 23d November 1782
                  
                  It being requisite that the British and German Troops, prisoners in Pennsylvania, Maryland and Virginia, should be furnished with necessaries to guard them against the Severity of the approaching Season, I request, Sir, You will be pleased to send me proper passports for the purpose, and as the situation of the Soldiers demands immediate relief, I am confident You will not hesitate to furnish every facility and dispatch.
                  The articles I mean to send consist chiefly of Cloathing and Necessaries, at the rate of one Coat, one Waist-coat, one pair of Breeches, one hat, two Shirts, two pairs of Stockings, two pairs of Shoes, two pairs of Soals and heels, one pair of Cloth Leggings, one pair of woolen mitts, one woolen Night-cap, one black Stock and one Blanket for each man, one Camp kettle to every six men, a general Assortment of medicines, and some necessaries for the Officers; all which I wish should go in the Transport Ship Amazon, John Floyd Master, under the care of Captain Armstrong, Asst Depy Quarter Master General, and two Quarter Masters, to Wilmington in the Delaware, or, should You prefer it, I shall have no objection to their being consigned to Major Gordon, the senior Officer, or such person as he shall appoint to receive them at that place; and as it will be necessary that Assistance and protection should be given to the Stores and persons who are to convey them to the several places of their destination after they are landed, I am further to request that Your Excellency will be pleased to give the necessary directions for that purpose.  I am, Sir, Your most obedient and most humble Servant
                  
                     Guy Carleton
                     
                  
               